Appellant was convicted of a violation of the local option law and appeals. Omitting the formal allegations, the information charges that defendant "did unlawfully, in the town of Lancaster, keep and run, and was interested in keeping and running, a blind tiger, the same being a place then and there situate where intoxicating liquors were sold by device, whereby the person selling and delivering the intoxicating liquors was concealed from the person buying and receiving the same; the sale of intoxicating liquors in said town of Lancaster having been theretofore, and was then, prohibited in said town of Lancaster by the law of said State." This is the first count in the indictment. The second count defectively seeks to charge an ordinary violation of the local option law, by selling intoxicating liquors. Appellant *Page 220 
was convicted under the first count. This information is fatally defective. It will be observed from an inspection of it that it nowhere alleges that the election was ever held in said town of Lancaster, or that the Commissioners' Court had declared the result, or that publication was ever made in order to put the same in force. These matters are necessary averments in an indictment or information charging a violation of the local option law. This same question was decided in Stewart v. State, 35 Tex.Crim. Rep.; and also see, Alford v. State (Tex.Crim. App.), 35 S.W. Rep., 657. The judgment is reversed, and the prosecution ordered dismissed.
Ordered Dismissed.